       Case 3:68-cv-00513-MO         Document 2630        Filed 05/16/19     Page 1 of 4




 JEAN E. WILLIAMS, Deputy Assistant Attorney General
 SETH M. BARSKY, Section Chief
 COBY HOWELL, Senior Trial Attorney
 Wildlife & Marine Resources Section
 Environment & Natural Resources Division
 U.S. Department of Justice
 c/o U.S. Attorney’s Office
 1000 SW Third Avenue
 Portland, OR 97204-2902
 (503) 727-1000 (Tel.); (503) 727-1117 (Fax)
 Email: Coby.Howell@usdoj.gov

 Attorneys for Plaintiffs


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA, et al.,
                                                         Case No.: 3:68-CV-0513-MO
        Plaintiffs,
                                                           ALL PARTIES’ NOTICE
 v.                                                        RE:UNITED STATES v. OREGON
                                                           MANAGEMENT AGREEMENT
 STATE OF OREGON, et al.,
                                                           [Court Action Not Requested]
        Defendants,




       The 2018-2017 United States v. Oregon Management Agreement (Agreement) was made

an order of this Court on March 18, 2019. ECF 2614 at 1 ¶ 2. Part I, Section B.8.a., of the

Agreement sets forth a procedure for the Parties to modify the Agreement. Specifically, it

requires consensus of the parties, and a signed writing documenting the modifications. This

Notice is the signed writing documenting changes to the production tables B.1-B.7 in the

Agreement. See Ex. 1. These changes reflect routine yearly adjustments to the production tables

(hatchery releases). These modifications were agreed to at the January 31, 2019, and May 9,
       Case 3:68-cv-00513-MO        Document 2630         Filed 05/16/19   Page 2 of 4




2019, Policy Committee meetings. The parties are not requesting any action from the Court and

are only documenting the agreed upon changes through this notice.


Dated: May 16, 2019.


                                         JEAN E. WILLIAMS,
                                         Deputy Assistant Attorney General
                                         SETH M. BARSKY, Section Chief

                                         /s/ Coby Howell
                                         COBY HOWELL, Senior Trial Attorney
                                         Wildlife & Marine Resources Section
                                         Environment & Natural Resources Division
                                         U.S. Department of Justice
                                         c/o U.S. Attorney’s Office
                                         1000 SW Third Avenue
                                         Portland, OR 97204-2902
                                         (503) 727-1000 (Tel.); (503) 727-1117 (Fax)
                                         Email: Coby.Howell@usdoj.gov;

                                         By permission:

                                         /s/ Brent H. Hall______________
                                         BRENT H. HALL, Oregon State Bar #992762
                                         Associate Attorney General
                                         Confederated Tribes of the Umatilla Indian
                                         Reservation
                                         P.O. Box 638
                                         Pendleton, OR 97801
                                         (541) 966-2336
                                         Attorney for the Confederated Tribes of the Umatilla
                                         Indian Reservation

                                         /s/ John W. Ogan______________
                                         JOHN W. OGAN, Oregon State Bar #065940
                                         1201 N.W. Wall Street, Suite 300
                                         Bend, OR 97701-1957
                                         (541) 382-3011
                                         Attorney for the Confederated Tribes of the Warm
                                         Springs Reservation of Oregon

                                         /s/ David J. Cummings_____________
                                         DAVID J. CUMMINGS, Oregon State Bar #922695
                                         Office of Legal Counsel
                                         Nez Perce Tribal Executive Committee
                                         P.O. Box 305
                                         Lapwai, ID 83540
                                         (208) 843-7355
                                         Attorney for the Nez Perce Tribe
       Case 3:68-cv-00513-MO        Document 2630       Filed 05/16/19     Page 3 of 4




                                         /s/ Thomas Zeilman____________
                                         THOMAS ZEILMAN, Washington State Bar
                                         #28470
                                         Law Offices of Thomas Zeilman
                                         402 E. Yakima Ave., Suite 710
                                         P.O. Box 34
                                         Yakima, WA 98907
                                         (509) 575-1500
                                         Attorney for the Yakama Nation

                                         /s/ Mike Grossman________________
                                         MIKE GROSSMAN
                                         Assistant Attorney General
                                         Washington Attorney General’s Office
                                         P.O. Box 40100
                                         Olympia, WA 98504-0100
                                         (360) 586-2872
                                         Of Attorneys for the State of Washington

                                         /s/ Sarah K. Weston
                                         Sarah K. Weston, Oregon State Bar #085083
                                         Assistant Attorney General
                                         Oregon Department of Justice
                                         1515 S.W. 5th Ave., Suite 410
                                         Portland, OR 97201
                                         Of Attorneys for the State of Oregon

                                         /s/ Kathleen Trever
                                         KATHLEEN TREVER, Deputy Attorney General
                                         Idaho Attorney General’s Office
                                         Natural Resources Division
                                         P.O. Box 83720
                                         Boise, ID 83720-0010
                                         Of Attorneys for the State of Idaho

                                         /s/ Bill Bacon
                                         WILLIAM BACON (ISB No. 2766)
                                         Office of the Reservation Attorney
                                         Shoshone-Bannock Tribes
                                         General Counsel
                                         Fort Hall, Idaho 83203
                                         Telephone: (208) 478-3815
                                         Fax: (208) 239-9276
                                         bbacon@sbtribes.com


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was today served via the Court’s CM/ECF
system on all counsel of record.
                                                     /s/ Coby Howell
Case 3:68-cv-00513-MO   Document 2630   Filed 05/16/19   Page 4 of 4




                                  COBY HOWELL
